COBB, Chief Judge.
This is an appeal from a decision of the Unemployment Appeals Commission which *583affirmed a referee’s denial of unemployment benefits to the appellant/claimant, Theresa H. Cotton.
Cotton was discharged from a restaurant, Poppa Jay’s, where she was employed as an assistant manager, on the basis that she violated the company family discount policy, which prohibited the customary 20% family discount to members of an employee’s family while that employee was on duty behind the counter. A trainee, working under the supervision of Cotton, erroneously granted the discount to Cotton’s husband while Cotton was on duty behind the counter. Cotton was not aware of the error until half an hour later; at that time she initialled the ticket and did not correct the error.
It was established policy at the restaurant that when customers were undercharged, they would not be asked for additional money and the mistake would be written off as “promotional.” It was the testimony of Cotton at the hearing that in this instance of an erroneous discount ($.98), she followed the policy applicable to a mistake in undercharges of customers. There was no evidence that there was an established “corrective” policy of the restaurant that had been communicated to Cotton in regard to erroneous family discounts. Neither was there evidence that Cotton refused upon request to refund the money.
Under these circumstances, we cannot concur with the Commission’s determination that Cotton’s action (or failure to act) was so willful or negligent as to constitute “misconduct” as defined by section 443.-036(24), Florida Statutes (1983).
REVERSED.
UPCHURCH and SHARP, JJ., concur.